Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-12 and 14-21 are currently pending in the instant application.  Claims 1-12 and 14-21 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2017/069239, filed on July 28, 2017 and claims benefit of Foreign Applications EPO 17165046.8, filed on April 5, 2017 and EPO 16182310.9, filed on August 2, 2016. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 1, 2019 and February 12, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  


IV.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-7 and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such the steps that are essential for showing that the compound of formula I is obtained in the process which is the final product of claim 1. Applicants are suggested to include a step showing that the compound of formula I is made or obtained to overcome the rejection.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps that are essential for showing that the compound of formula II is obtained in the process which is the final product of claim 2. Applicants are suggested to include a step showing that the compound of formula II is made or obtained to overcome the rejection.

Claims 8-10 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps that are essential for showing that the compound of formula VI is obtained in the process which is the final product of claim 8. Applicants are suggested to include a step showing that the compound of formula VI is made or obtained to overcome the rejection.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting the steps that are essential for showing that an agrochemical or pharmaceutical compound is obtained or their intermediates are obtained because the final product is either an agrochemical or pharmaceutical compound or intermediates. Applicants are suggested to include a step showing that the final product is made or obtained to overcome the rejection.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 11 is drawn to “The compound of formula (II)” but the claim is dependent upon a process claim.  It is unclear if Applicants are attempting to only claim a product claim of formula II or are they intending to claim the process claim of claim 1 since the product claim is dependent on claim 1.  Therefore, the claim is considered indefinite.  To overcome the rejection, Applicants are suggested in they are attempting to just claim “A compound of formula II”  then claim 11 should be amended to be an independent claim and incorporate all of the variable definitions from claim 1 into claim 11. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -



Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreckschmidt, et al. (Accession No. 1977:421743, ZCAPLUS) or Bardakos, et al. (Accession No. 1975:513627, ZCAPLUS) or Sucrow, et al. (Accession No. 1973:57677 ZCAPLUS) or v. Auwers, et al. (Accession No. 1927:11948, CAPLUS). The instant invention claims a product with the formula 
    PNG
    media_image1.png
    72
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    89
    283
    media_image2.png
    Greyscale

 The Dreckschmidt, et al. reference teaches hydrazine derivatives such as 
    PNG
    media_image3.png
    154
    291
    media_image3.png
    Greyscale
 (See RN 63262-98-6) wherein R4 and R5 are Me; R3 is Me and R2 is Me.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Bardakos, et al. reference teaches hydrazine derivatives such as 
    PNG
    media_image4.png
    161
    288
    media_image4.png
    Greyscale
 (See RN 56740-21-7) wherein R4 are Me and R5 is H or R4 is H and R5 is Me; R3 is Et and R2 is Me.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Sucrow, et al. reference teaches hydrazine derivatives such as 
    PNG
    media_image5.png
    148
    389
    media_image5.png
    Greyscale
 (See RN 39182-16-6) wherein R4 are phenyl and R5 is H or R4 is H and R5 is phenyl; R3 is Me and R2 is phenyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The v. Auwers, et al. reference teaches hydrazine derivatives such as 
    PNG
    media_image6.png
    214
    464
    media_image6.png
    Greyscale
 (See RN 857814-82-5) wherein R4 are substituted phenyl and R5 is H or R4 is H and R5 is substituted phenyl; R3 is Me and R2 is phenyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  



Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins, et al. (Accession No. 2013:1874854, ZCAPLUS) or Stanovnik, et al. (Accession No. 2002:855864, ZCAPLUS). The instant invention claims a product with the formula 

    PNG
    media_image7.png
    620
    707
    media_image7.png
    Greyscale

 The Hawkins, et al. reference teaches hydrazine derivatives such as 
    PNG
    media_image8.png
    182
    263
    media_image8.png
    Greyscale
 (See RN 959700-16-4) wherein R4 and R5 are Me; R3 is Me; R1 is Me and R2 is Me.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are   
The Stanovnik, et al. reference teaches hydrazine derivatives such as 
    PNG
    media_image9.png
    225
    331
    media_image9.png
    Greyscale
 (See RN 142818-04-0) wherein R4 are Phenyl and R5 is H or R4 is H and R5 is Phenyl; R3 is Me; R1 is CF3 and R2 is CF3.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

IV.  Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626